Citation Nr: 0528698	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bleeding esophageal 
varices.

4. Entitlement to service connection for a low back 
disability.

5. Entitlement to service connection for a cervical spine 
disorder.

6. Entitlement to an initial disability evaluation higher 
than 10 percent for asbestos-related pleural disease with 
calcified pleural plaques.

7.  Entitlement to a disability evaluation higher than 10 
percent for psychophysiological gastrointestinal reaction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
asbestos-related pleural disease and assigned an initial 
rating of 10 percent thereto, and which denied entitlement to 
service connection for bilateral hearing loss, tinnitus, 
bleeding esophageal varices, a low back disability, and a 
cervical spine disorder, all as being not well-grounded 
claims. The veteran's claims folder is now serviced by the RO 
in St. Petersburg, Florida.

The Board notes that the RO issued a statement of the case 
(SOC) in January 2004 with respect to the claim of 
entitlement to a higher rating for a gastrointestinal 
reaction.  The veteran responded with a VA Form 21-4138, 
dated January 21, 2004 and received by the RO on February 6, 
2004, requesting a hearing at the RO.  Although he later 
indicated in a statement received in September 2004 that he 
no longer wanted a hearing, he did not withdraw his appeal 
concerning this issue.  The RO, however, did not recognize 
the veteran's response to the SOC as a substantive appeal, 
and apparently took no action on it.  This issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 

In February 2004, the Board referred the veteran's request 
for a compensable evaluation for the residuals of a cerebral 
concussion to the RO for consideration.  The record before 
the Board does not show that any action has been taken on 
this matter, and it is again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Bilateral hearing loss is related to noise exposure 
during military service. 

2.  Tinnitus is related to noise exposure during military 
service.

3.  Bleeding esophageal varices were not manifest in service, 
are unrelated to any incident of service, and were not caused 
by the service-connected psychophysiological gastrointestinal 
reaction.

4.  Chronic low back disability was not manifest in service 
and is unrelated to any incident of service, and arthritis of 
the lumbar spine was not manifest within 1 year of 
separation.

5.  Chronic cervical spine disorder was not manifest in 
service and is unrelated to any incident of service, and 
arthritis of the cervical spine was not manifest within 1 
year of separation.

6.  The veteran's FVC is 75 percent or more of predicted and 
the DLCO is 66 percent or more of predicted and asbestosis-
related pleural disease with calcified pleural plaques is 
productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus was incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Bleeding esophageal varices were not incurred in or 
aggravated by service and were not proximately due to or the 
result of service-connected  psychophysiological 
gastrointestinal reaction.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).

4.  Low back disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Cervical spine disability was not incurred or aggravated 
in service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  The criteria for a disability rating in excess of 10 
percent for asbestos-related pleural disease with calcified 
pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6833 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

Bilateral hearing loss and tinnitus

Neither hearing loss, nor acoustic trauma, nor tinnitus is 
shown in service medical records and the veteran's ears and 
neurological system were normal when clinically examined on 
service separation examination.  His whispered and spoken 
voice testing of each ear was 15/15 at that separation 
examination.  A service medical record, however, identifies 
him as having duty on watch in the fire room standing under 
the blower.  The Board accepts this service medical record as 
corroboration of his assertion of noise exposure in service 
since the VA examiner in 2004 indicated that boiler room 
noise was military noise exposure.  

The earliest evidence of record documenting loss disability 
as defined by 38 C.F.R. § 3.385 and tinnitus is the report of 
a March 1997 VA examination.  The veteran stated at the time 
of the VA examination in March 1997 that tinnitus began 10-15 
years beforehand.  He had sensorineural hearing loss in each 
ear. 

Since the VA examiner in 2004 indicated that the veteran's 
audiometric examination at that time was consistent with a 
noise-induced hearing loss and indicates that it was at least 
as likely as not that hearing loss was caused by military 
noise, service connection is warranted for bilateral hearing 
loss.  The examiner also indicated that tinnitus was at least 
as likely as not caused by military noise and he stated that 
tinnitus commonly accompanies noise induced hearing loss.  
Therefore, the Board also finds that service connection is 
warranted for tinnitus.  Although the examiner in 2004 
commented that not all of the hearing loss can be attributed 
to military noise, the examiner did not indicate the extent 
to which the veteran's hearing loss is related to military 
noise exposure.  This does not preclude granting service 
connection for hearing loss; in fact, in rating the service-
connected hearing loss, when it is not possible to separate 
the effects of the service-connected disability from a non-
service-connected disability, 38 C.F.R. § 3.102 dictates that 
such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Bleeding esophageal varices.

Service connection is in effect for psychophysiological 
gastrointestinal reaction.

Esophageal varices are not shown in service medical records, 
including the service discharge examination in August 1957.  
There were abdominal symptoms in service, but no abdominal or 
esophageal diagnosis established.  There is no specific 
evidence of esophageal varices in service and there was no 
evidence of them on gastrointestinal series in 1958, when the 
esophagus was normal, or on VA examination in June 1963.  

Possible cirrhosis is evident in March 1996.  Esophageal 
varices are first medically evident in April 1996, when the 
veteran reported a sudden onset of hematemesis the night 
before.  The veteran claimed them as an increase in the 
severity of his stomach condition, in July 1996.  

The veteran contends that his esophageal varices are due to 
his service-connected psychophysiological gastrointestinal 
reaction.  However, a medical opinion obtained in November 
2004 indicates that they are not.  That is the only competent 
evidence of record either for or against secondary service 
connection, and it is negative.  

While the veteran is competent to describe symptoms such as 
pain and its location, he is not shown to have the requisite 
medical expertise to provide a diagnosis as to the cause or 
time of onset of esophageal varices. Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

To the extent that the veteran's bleeding esophageal varices 
are due to willful abuse of alcohol, which has been 
insinuated by statements to the effect that an alcoholic 
history dates back to service and medical opinions to the 
effect that he developed cirrhosis with gastrointestinal 
bleeding with secondary varices due to alcohol, the Board 
notes that service connection cannot be granted for an injury 
or disease incurred during active military service, if it was 
the result of the abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.301(d).  As there is no evidence of 
esophageal varices in service or of a relationship between 
them and any other incident of service, service connection 
for esophageal varices is not warranted.  The preponderance 
of the evidence is against the claim.  Accordingly, the claim 
is denied.

Low back and cervical spine disability.

The veteran has asserted and testified that he injured his 
lower back and cervical spine in service when there was a 
boiler room explosion while he was working in the boiler room 
lighting the boiler.  He testified that the explosion forced 
him against a bulk head and ladder which was about 3-4 feet 
from the boiler.  Also, he remembers telling people during 
service that he had pains in his back and neck when he went 
through the windshield of a car when he was in service. 

Service medical records are silent for reference to low back 
or cervical spine disability and the service discharge 
examination of the spine and neurological system was normal. 
The August and September 1956 treatment records are not 
supportive of a back disease or injury in service. While he 
initially reported back pain, eventually a diagnosis of acute 
tonsillitis was established, there was then no pertinent 
diagnosis concerning the back.  There was also a motor 
vehicle accident in service in February 1957, when the 
veteran's car ran into a bridge.  He stated that he was 
unconscious for about 2 hours, a small right ear laceration 
was sutured, and he was sent home but a feeling of nausea and 
vertigo persisted.  He was admitted and an examination 
revealed no neurological deficits were present.  He was 
discharged to duty and the diagnosis was brain concussion.  
About 2 weeks later in February 1957, he complained of a 
headache since the auto accident, with pain radiating down 
the thorax now.  However, the medical records do not show a 
back injury.

An April 1993 lumbar spine MRI revealed an L4-5 central disc 
herniation.  A December 1995 MRI revealed desiccative changes 
in the intervertebral discs and arthropathy of the lumbar 
spine.  

A March 1996 cervical spine MRI revealed bulging discs at the 
C4-5 and C5-6 levels with associated stenosis, and central 
herniations at the C3-4 and C4-5 levels.  

On VA examination in July 2002, the veteran stated that about 
10 years beforehand, he developed severe back pain and was 
diagnosed with herniated discs in his back and neck, which he 
believes resulted from the explosion on the Thaddeus Parker.  

In support of the veteran's claim, the record contains a 
questionnaire, completed in December 2002 by a medical doctor 
who had seen the veteran on one occasion in September 2002.  
In response to the question concerning whether the veteran's 
spinal condition was related to his military service, the 
doctor did not answer "yes" or "no."  Rather, he stated, 
"I do not know, but it is my opinion that it is at least as 
likely as not, that your condition is related to military 
service."  He also stated that the veteran had chronic 
symptomatic cervical and lumbar degenerative disc disease.  
The doctor also indicated that he had not reviewed the 
veteran's private hospital treatment records.  
 
In contrast, the report of a November 2004 VA examination 
indicates that the veteran's claims folder was reviewed, 
refers to the February 1957 automobile accident and the 
reported boiler-room accident, and contains the opinion that 
it was "less likely than not (less than 50/50 probability)" 
that the veteran's back pain was caused by the boiler-room 
accident, together with the reasoning that there was a very 
long interval between the reported in-service injury and the 
first reports of back pain.  Nonetheless, the examiner 
referred the veteran to an orthopedist for an opinion 
concerning the cervical spine.  That November 2004 
examination report also indicates that the veteran's claims 
folder was reviewed, refers to the February 1957 automobile 
accident, and clearly expresses the opinion that it is not as 
least as likely as not that the veteran's cervical and lumbar 
symptoms and findings are caused by or the result of injuries 
in the boiler room or in a motor vehicle accident.  

In this case, then, there is evidence - primarily the 
veteran's testimony -- of possible in-service injuries to the 
back and neck.  There is also evidence of current lumbar 
spine and cervical spine disability.  As for the evidence 
concerning whether the current lumbar spine and cervical 
spine disabilities are related to the possible in-service 
injury, the Board concludes that the two November 2004 VA 
opinions outweigh the opinion expressed in December 2002.  
The VA opinions are based not only on examination of the 
veteran, but on review of the claims folder, and they contain 
the underlying reasoning for the opinion, which gives the 
Board a basis upon which to evaluate the opinions.  The 
December 2002 opinion, on the other hand, was not based on 
any review of medical records - including service medical 
records - and does not give the underlying basis for the 
opinion.  In fact, the doctor undercuts his opinion by 
indicating that he did not know whether the veteran's spine 
condition was related to his military service.

The opinions indicating that there is not a likely 
relationship, and the service medical records and absence of 
any documentation of lumbar spine or cervical spine 
disability for many years after service, are more probative 
than the December 2000 opinion from Dr. C. which admits that 
he does not know if the veteran's cervical and lumbar spine 
degenerative disc disease is related to service and which 
contains no reasons for the opinion that it was at least as 
likely as not related to service, nor any indication that the 
claims folder was reviewed.  The United States Court of 
Appeals for Veterans Claims ("the Court") has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, 
it is of little probative value.  Conversely, an opinion 
which is based on a claims folder review and contains reasons 
and details, consistent with other evidence of record, such 
as those from the VA examiners in 2004, can be accorded 
significant probative value.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  


The Board concludes that the veteran's current lumbar and 
cervical spine disabilities are unrelated to service.  They 
were not diagnosed in service, a preponderance of the 
evidence indicates that they first had their onset years 
after service and were not the result of disease or injury 
incurred in service, and arthritis was not manifest within 1 
year of service separation.  In light of the above, the claim 
is denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

While the veteran has opined that his back and cervical spine 
disabilities are due to service, his opinion as to causation 
is not competent, as he is a layperson. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Evaluation of asbestos-related pleural disease with calcified 
pleural plaques.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Service connection is in effect for asbestos related pleural 
disease with calcified pleural plaques from November 4, 1996.  
Thus, the changes to the rating criteria, effective from 
October 7, 1996, apply.  See 61 Fed. Reg. 46720-02 (Sept. 5, 
1996), which also indicates that post-therapy test results 
are the ones used to rate the degree of impairment.  

Per 38 C.F.R. § 4.97 (2005), Asbestosis, Diagnostic Code 
6833, is rated under the general rating formula for 
interstitial lung disease.  Under that formula, Forced Vital 
Capacity (FVC) less than 50- percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; the requirement for 
outpatient oxygen therapy warrants a 100 percent evaluation;

FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation warrants a 60 percent evaluation;

FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65-percent predicted warrants a 30 percent evaluation; and

FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 
80-percent predicted warrants a 10 percent evaluation.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

During the course of the claim, the April 1999 VA examiner 
stated that the veteran does not have cor pulmonale.  There 
is no evidence that he has pulmonary hypertension.  Instead, 
he has or has had portal hypertension. There is no evidence 
that his maximum exercise capacity is less than 15 ml/kg/min 
of oxygen consumption with cardiorespiratory limitation, or 
that he requires outpatient oxygen therapy. Therefore, the 
Board concludes that such is not the case.  These are 
required for the 100 percent rating, which he is not entitled 
to.  The lower ratings are based primarily on tests, whose 
results for him show that he is not entitled to a rating 
greater than 10 percent.  

On VA pulmonary function testing in February 1997, his FVC 
was 89 percent of predicted.  DLCO CORR was 72 percent of 
predicted.  The vital capacity was at the lower limits of 
normal.  Flow rates revealed minimal obstruction and specific 
diffusion capacity was mildly decreased.  The impression was 
the restricted lung volumes and decreased DLCO were 
consistent with the clinical history of asbestos exposure and 
may represent mild to moderate asbestosis.  The examiner 
stated that minimal airways obstruction was demonstrated 
consistent with the veteran's history of smoking and 
bronchitis.

On private pulmonary function testing in April 2004, FVC was 
81 percent of predicted when the veteran gave excellent 
effort.

Private pulmonary function testing in June 2004 did not show 
testing for DLCO(SB) or report the results of post therapy 
FVC and it did not state what amount of effort the veteran 
put into the pre-therapy FVC test, which was reported to be 
45 percent of predicted.  However, the computer impression of 
the test result was of a mild obstructive lung disease.  The 
June 2004 report of the private physician who conducted such 
pulmonary function testing states that pulmonary function 
testing in December 2000 revealed normal vital capacities and 
that the veteran was diagnosed with mild interstitial and 
nodular changes in the lower lung bases in December 2000.  
The private examiner in June 2004 opined that he had a mild 
partial respiratory disability, rendered a diagnosis of no 
evidence of asbestosis, and apportioned 10 percent of the 
veteran's total disability to asbestos related pleural 
disease.

On VA examination in November 2004, the veteran's respiratory 
rate was 20 and he was in no acute distress.  On VA pulmonary 
consultation in December 2004, a CT of the chest had shown 
pleural plaques and parenchymal lung fibrosis.  Clinically, 
the veteran's lungs were clear.  The consultant indicated 
that it was quite possible that the veteran had pulmonary 
asbestosis but that the consultant did not think that it had 
any clinical significance so far.  VA pulmonary function 
testing in December 2004 revealed an FVC of 85 percent of 
predicted and a DLCO of 73 and a DLCO/VA of 93.  The test 
interpretation was spirometry suggestive of mild obstructive 
lung disease; lung volumes within normal limits; and 
diffusion capacity slightly decreased; but corrected to 
alveolar ventilation was within normal limits.  Other records 
show no more than slight or mild impairment.

The Board has considered rating the veteran's disability 
under other respiratory system Diagnostic Codes and formulas, 
particularly since the veteran testified in January 1999 that 
he is on inhalational therapy. However, the Board concludes 
that Diagnostic Code 6833 is most appropriate. 

Thought was put into how to rate various respiratory system 
diseases before the new regulations were promulgated.  For 
instance, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) states 
that The American Medical Association's "Guides to the 
Evaluation of Permanent Impairment," Third Edition, Revised 
(1990), says that "for interstitial lung disease, the FVC has 
proved to be a reliable and valid index of significant 
impairment," and it goes on to say that the DLCO is 
especially useful in detecting abnormalities that limit gas 
transference, such as interstitial fibrosis of the lung 
parenchyma.  The Board is rating a nontubercular disease -- 
interstitial lung disease in particular -- according to 
38 C.F.R. § 4.97.

Altogether, the objective probative evidence shows that the 
applicable FVC is 75 percent or more of predicted and that 
the DLCO is 66 percent or more of predicted and that there is 
no more than mild impairment from asbestosis, and that a 
rating higher than 10 percent is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  An evidence and claim 
assistance letter was sent in July 1997.  VCAA letters were 
sent by the RO to the claimant in March 2001, July 2002, 
October 2003, March 2004 and October 2004. The claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Additionally, the veteran was advised to provide all 
necessary information so that VA could obtain medical records 
mentioned in the Board's remand, or to submit those records 
himself, and for any other records he wanted considered, in 
VA's March 2004 VCAA letter, and he later indicated that he 
wants the decision made on the evidence of record.  Moreover, 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning these respective duties, in the June 2005 
supplemental statement of the case.

There was no timing-of-notice error since the initial RO 
decision was before the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has been given in this instance.   
 
VA has satisfied its duty to notify by means of March 2001, 
July 2002, October 2003, March 2004 and October 2004 letters 
from the RO to the claimant. The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence. Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient. The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim.  
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Service medical records, VA medical 
records, VA examinations, and private medical records have 
been obtained. The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus as secondary 
to bilateral hearing loss is granted.

Entitlement to service connection for bleeding esophageal 
varices is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to an initial disability evaluation higher than 
10 percent for asbestos-related pleural disease with 
calcified pleural plaques is denied.


REMAND

As discussed above, the RO issued a SOC in January 2004 
concerning the claim of entitlement to a higher rating for a 
gastrointestinal reaction.  The veteran responded with a VA 
Form 21-4138, dated January 21, 2004 and received by the RO 
on February 6, 2004.  The Board concludes that this statement 
from the veteran is a timely and adequate substantive appeal 
in response to the January 2004 SOC.  The record before the 
Board, however, does not show that the RO has taken any 
action concerning this substantive appeal.  As additional 
evidence has been received since the SOC, and as the 
veteran's representative has not commented on this issue, the 
Board will remand the issue for a supplemental SOC and an 
opportunity for the veteran and his representative to respond 
to it, if they so desire.


Accordingly, this issue is remanded for the following action:

Issue a supplemental SOC concerning the 
claim of entitlement to a higher rating 
for a gastrointestinal reaction, taking 
into account all evidence received since 
the issuance of the SOC in January 2004.  
The appellant and representative should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


